IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
v. ) ID No. 9709011456
)
SAMUEL L. HARRIS, ) Cr. A. No. IS98-02-0142
Defendant. )

Submitted: June 8, 2018
Decided: June ll, 2018

M
Upon Defendant ’s Requestfor a Certifl`cate of Ell`gibill'ly
to File Under 11 Del. C. § 4214€) and Del. Super. Ct. Spec. R. 2017-I(d),
GRANTED.

This llth day of June, 2018, upon consideration of the Defendant
Samuel L. Harris’s Request for a Certificate of Eligibility (D.I. 71), the
Attorney General’s response thereto (D.I. 72) and the record in this matter, it
appears to the Court that:

(l) On November 12, 1998, following a one-day trial, a Superior

Court jury convicted the Defendant Samuel L. Harris of Escape After

Conviction.] He Was resentenced on September 27, 1999,2 after the State’s

 

' DEL. CODE ANN. tit. ll, § 1253 (1997) (escape after conviction).
2 Harris had to be resentenced When the Delaware Supreme Court reversed this
Court’s judgment imposing his original sentence under the provisions of
ll Del. C. § 4204(k). Harris v. State, 1999 WL 734668, at *2 (Del. Aug. 25, 1999).

habitual criminal petition was granted.3 This Court then imposed the
minimum required: eight years at Level V to be served under the provisions
of the then-extant Habitual Criminal Act.4

(2) Harris has requested a certificate of eligibility to file a petition
seeking exercise of the Court’s jurisdiction to modify his escape sentence
under recently enacted 11 Del. C. § 4214(f).5 The Attorney General has
responded6 and been provided an opportunity to be heard.7 The Court has

carefully considered the parties’ positions as to whether Harris may be granted

 

3 DEL. CODE ANN. tit. 11, § 4214(a) (1997) (providing that a person who had been
thrice previously convicted of a felony and was thereafter convicted of another felony could
be declared a habitual criminal; the Court could then, in its discretion, impose a sentence
of up to life imprisonment for that or any subsequent felony).

4 Id. (any person sentenced under then-existing § 4214(a) had to receive a minimum
sentence of not less than the statutory maximum penalty otherwise provided for any fourth
or subsequent Title 11 violent felony that formed the basis of the State’s habitual criminal
petition); DEL. CODE ANN. tit. 11, §§ 1253, 4201(c) and 4205(b)(4) (1997) (escape after
conviction, without force or injury, was then a class D felony with a statutory maximum of
eight years imprisonment). See Velazquez v. State, 2015 WL 849477, at *2 (Del. Feb. 25,
2015) (citing Forehana’ v. State, 997 A.2d 673 (Del. 2010) and Willl`ams v. Stale, 2014 WL
642281 (Del. Feb. 7, 2014)) (such sentence was required and constitutional)).

5 D.I. 71; Del. Super. Ct. Spec. R. 2017-1(c)(2), (3).

6 D.I. 72; Del. Super. Ct. Spec. R. 2017-1(c)(5) (providing that the Attomey General
shall file a written response to a request for certificate of eligibility).

7 Del. Super. Ct. Spec. R. 2017-1(0)(6) (the Court is permitted to act on such a request
“without presentation, hearing, or argument unless otherwise ordered by the court”).

_2_

a certificate of eligibility in the peculiar circumstance and procedural posture
presented.8 He may.

(3) Harris meets the type-of-sentence eligibility requirement set
forth in 11 Del. C. § 4214(f).9 Harris also meets the time-served eligibility
requirements set forth in 11 Del. C. § 4214(f).‘0 Lastly, the Attorney General
has not, “by specific averment,” demonstrated “that there is a good faith basis
to believe that . . . a petition [by Harris] . . . may not be heard because the

felony establishing [Harris] as a habitual offender is one for which review is

 

8 This case presented a unique issue regarding the sequencing of the sentences Harris
has been serving for the past two decades. At oral argument, the State, in accordance with
the highest traditions of the Delaware Bar, admitted that its initial written position on this
sequencing question was not as well-supported as the opposing view. The Court
appreciates each State’s counsel’s unfailing recognition and demonstration during
§ 4214(f) proceedings of “the prosecutor’s unique role and duty to seek justice within [the]
adversary system.” See Jones v. State, 2016 WL 720973, at *1 (Del. Feb. 22, 2016)
(quoting Weddington v. State, 545 A.2d 607, 616 (Del. 1988)).

9 DEL. CODE ANN. tit. l 1, § 4214(f) (2017) (providing that to be eligible for relief an
inmate must be serving a sentence imposed upon him as “an habitual criminal [that is] a
minimum sentence of not less than the statutory maximum penalty for a violent felony
pursuant to 4214(a) of this title, or a life sentence pursuant to 4214(b) of this title prior to
July 19, 2016”).

'0 Id. (providing that an inmate has met the time-served eligibility requirement when
he “has served a sentence of incarceration equal to any applicable mandatory sentence
otherwise required by [the new provisions of 11 Del. C. § 4214] or the statutes describing
said offense or offenses [for which the inmate was sentenced], whichever is greater”);
id. at § 4214(a) (providing now that for one, like Harris, who has been thrice previously
convicted of a felony and then convicted of another felony is declared a habitual criminal;
the Court may then, in its discretion, impose any sentence up to life imprisonment for that
fourth felony, but there is no minimum sentence if that fourth felony is not a Title 1 1 violent
felony). See 80 Del. Laws ch. 28, § 1 (2015) (the specific escape offense Harris committed
is now a non-violent class D felony).

[not now]-permitted as provided for in 11 Del. C. § 4214(f) and [Del. Super.
Ct. Spec. R. 2017-1](d)(11).”" Instead, the Attorney General has agreed the
Court should grant Harris a certificate of eligibility.12 lt does appear from a
review of the Court’s docket, however, that there are current “petitions filed
pursuant to [11 Del. C. § 4214(f)] where the felony establishing an inmate as
a habitual offender was a Title 16 offense” and that those petitions must be
“heard first,” i.e., before Harris’s, under the applicable statutes and this
Court’s rules.13

(4) NOW, THEREFORE, IT IS ORDERED that Harris’s Request
for a Certificate of Eligibility is GRANTED and he may file a petition
seeking exercise of this Court’s jurisdiction to modify his sentence under 11
Del. C. § 4214(f) and Del. Super. Ct. Spec. R. 2017-1(d). Any such petition
should be addressed to the undersigned judge. Upon a determination that all
petitions that must be “heard first,” have been,14 the Court will schedule

further proceedings in this matter. This grant of a certificate of eligibility to

 

ll Del. Super. Ct. Spec. R. 2017-1(c)(5) (setting forth the content requirements for the
Attorney General’s written response to a request for certificate of eligibility).

12 See n.8, supra

13 DEL. CODE ANN. tit. 11, § 4214(1)(2017); Del. super. Ct. spec. R. 2017-1(<1)(11).

“* DEL. CODE ANN. m. 11, § 4214(1) (2017); Del. super Ct. spec. R. 2017-1(d)(11).

_4_

seek relief is not a ruling on whether Harris’s sentence will be modified. That
judgment will be left to the sole discretion of the Court.15 And nothing in
amended Section 4214 or the Court’s rules shall require the Court to grant
Harris a sentence modification.16

(5) IT IS FURTHER ORDERED that the Department of
Correction and the Department of Justice shall, consistent with a
memorandum of understanding entered (or other protocols devised) for the
express purpose of facilitating the lawful and efficient transfer of materials
and information required for consideration of a petition under 11 Del. C.
§ 4214(f) and Del. Super. Ct. Spec. R. 2017-1(d), provide to Harris’s attorney

of record, or his designee, access to such materials and information without

@.M

Paul R. Wallace, Judge

undue delay.17

 

15 Del. Super. Ct. Spec. R. 2017-1(d)(9).
16 DEL. CODE ANN. tit. 11, § 4214(f) (2017) (“Nothing in this section, however, shall
require the Court to grant such a petitioner a sentence modification pursuant to this

section.”); Del. Super. Ct. Spec. R. 2017-1(d)(9) (“Nothing in this rule or in 11 Del. C.
§ 4214 shall require the court to grant sentence modification to a petitioner.”).

17 Del. Super. Ct. Spec. R. 2017-1(c)(7).

_5_

Original to Prothonotary - Sussex County

cc: Robert H. Robinson, Jr., Esquire
David Hume, IV, Chief Prosecutor, Sussex County
Gregory E. Smith, Deputy Attorney General